Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

TIMOTHY J. BURNS                                 GREGORY F. ZOELLER
Indianapolis, Indiana                            Attorney General of Indiana

                                                 JAMES B. MARTIN

                                                                               FILED
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana
                                                                           Dec 17 2012, 9:25 am

                              IN THE                                               CLERK
                    COURT OF APPEALS OF INDIANA
                                                                                 of the supreme court,
                                                                                 court of appeals and
                                                                                        tax court




SHELLY WATSON,                                   )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )    No. 49A04-1204-CR-204
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Teresa Hall, Commissioner
                           Cause No. 49F10-1106-CM-039842




                                     December 17, 2012



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                          Case Summary and Issue

         Shelly Watson appeals her conviction for public intoxication, a Class B

misdemeanor. Watson raises one issue on appeal, which we restate as whether sufficient

evidence was presented to sustain her conviction for public intoxication. Concluding that

sufficient evidence was presented to support her conviction, we affirm.

                                       Facts and Procedural History

         On June 4, 2011, Indianapolis Metropolitan Police Officer Jonathan Koers was

dispatched to respond to a reported domestic disturbance. When Officer Koers arrived at

the home, he found Watson standing in the middle of the street, belligerently screaming

at people in a yard nearby. Watson’s eyes were bloodshot, her speech was slurred, her

breath smelled “highly” of alcohol, and she was unsteady on her feet. Transcript at 10.

Several witnesses were present and one stated that Watson had struck her in the head.

Officer Koers determined that Watson was intoxicated and placed her under arrest for

public intoxication and battery.

         The State charged Watson with public intoxication, a Class B misdemeanor. 1 The

trial court found Watson guilty of public intoxication and sentenced her to 180 days in

the Indiana Department of Correction with 178 days suspended and two days credit.

Watson was ordered by the court to attend six Alcoholics Anonymous classes and to pay

court costs of one hundred and sixty-five dollars, as well as a one dollar fine. Watson

now appeals her conviction.




         1
             The State also charged Watson with battery, a Class A misdemeanor, but dismissed this charge before
trial.
                                                        2
                                  Discussion and Decision

                                   I. Standard of Review

       Our standard of review with regard to sufficiency claims is well settled.           In

reviewing a sufficiency of the evidence claim, this court does not reweigh the evidence or

judge the credibility of the witnesses. Lainhart v. State, 916 N.E.2d 924, 939 (Ind. Ct.

App. 2009). We will consider only the evidence most favorable to the judgment and the

reasonable inferences drawn therefrom and will affirm if the evidence and those

inferences constitute substantial evidence of probative value to support the judgment. Id.

Reversal is appropriate only when reasonable persons would not be able to form

inferences as to each material element of the offense. Id. “[U]pon the element of

intoxication, it is established that a non-expert witness may offer an opinion upon

intoxication, and a conviction may be sustained upon the sole testimony of the arresting

officer.” Wright v. State, 772 N.E.2d 449, 460 (Ind. Ct. App. 2002).

                           II. Conviction for Public Intoxication

       To convict Watson of public intoxication, the State was required to prove that she

was “‘in a public place or a place of public resort in a state of intoxication caused by [her]

use of alcohol.’” Woodson v. State, 966 N.E.2d 135, 142 (Ind. Ct. App. 2012) (quoting

Ind. Code § 7.1-5-1-3 (2005)), trans. denied. A person is in a state of intoxication if, due

to the use of alcohol, “there is an impaired condition of thought and action and the loss of

normal control of a person’s faculties.” Ind. Code § 9-13-2-86.

       “[I]mpairment can be established by evidence of: (1) the consumption of
       significant amount of alcohol; (2) impaired attention and reflexes; (3)
       watery or bloodshot eyes; (4) the odor of alcohol on the breath; (5)
       unsteady balance; (6) failure of field sobriety tests; and (7) slurred speech.”

                                              3
Woodson v. State, 966 N.E.2d at 142. “[A] person’s impairment is to be determined by

considering his capability as a whole, not component by component.”            Id. at 142

(concluding evidence of three of the seven indications of impairment was sufficient to

support a finding of impairment).

       Watson does not challenge that she was in a public place. She challenges only the

sufficiency of the evidence showing that she was in a state of intoxication. Officer Koers

testified that at the time of the incident, Watson had bloodshot eyes, the odor of alcohol

on her breath, unsteady balance, and slurred speech. Meeting four of the seven criteria

for impairment, a reasonable person could infer that Watson was intoxicated. Watson’s

screaming and belligerent behavior serves as additional evidence of her intoxication.

       Watson argues that Officer Koers’s testimony alone does not provide sufficient

evidence without a field sobriety or breathalyzer test. Watson also urges this court to

reweigh Officer Koers’s testimony against the testimony of Charles Smith, Watson’s ex-

boyfriend.   Conviction for public intoxication does not rest or rely on sobriety or

breathalyzer tests and may be sustained solely based on the testimony of the arresting

officer. Wright, 772 N.E.2d at 460 (Ind. Ct. App. 2002). It is also well settled that this

court will not reweigh evidence or review the credibility of witnesses when reviewing

sufficiency of the evidence. Lainhart, 916 N.E.2d at 939 (Ind. Ct. App. 2009). Because

Officer Koers’s testimony adequately establishes that Watson met four of the seven

criteria for impairment, the Court could reasonably infer that she was intoxicated at the

time of her arrest.




                                            4
                                       Conclusion

       Sufficient evidence was offered to prove that Watson was in a state of intoxication

at the time of her arrest. Therefore, the trial court was correct in entering a judgment of

conviction against Watson for public intoxication as a Class B misdemeanor.

       Affirmed.

MAY, J., and PYLE, J., concur.




                                            5